Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 9, 1994, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant, an attorney, resigned from her employment with a sole practitioner after he criticized her work. The Board denied her application for unemployment insurance benefits on the basis that she voluntarily left her employment without good cause. Claimant asserts that she left her employment because her employer was abusive toward her and that, therefore, the Board’s decision is not supported by substantial evidence.
Upon our review of the record, we disagree. Claimant testified that, after her employer appeared to have been drinking, he became verbally abusive toward her regarding her handling of a Family Court matter. Claimant, however, stated that her employer did not use profanity during this exchange. In addition, claimant failed to demonstrate that her employer’s conduct during this incident was a regular occurrence. In view of this, we find no reason to disturb the Board’s finding that claimant left her employment for personal and noncompelling reasons.
Mercure, J. P., Crew III, Yesawich Jr., Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.